Mr. Justice Brown delivered the opinion of the court. 5. Cabbiebs, § 182*—when copy of classification of rates filed with Interstate Commerce Commission admissible. In an action against an express company to recover the value of a lost shipment of jewelry where the defense relied on a condition in the receipt limiting the value of the shipment to fifty dollars unless a greater value is stated therein, held that the court erred in refusing to admit in evidence a copy of the classification and tables of graduated charges applying on all business carried by the lines of the company where it was certified by the secretary of the Interstate Commerce Commission. 6. Cabbiebs, § 33a*—when schedule of rates presumed in force. A schedule of rates of an express company approved by the secretary of the Interstate Commerce Commission several months before the date of a shipment is presumed to have been in force on the date of such shipment. 7 Cabbiebs, § 33a*—admissibility of schedule of rates without basing booh. A schedule of the rates of an express company approved by the secretary of the Interstate Commerce Commission, though not sufficient proof of the differentiated rates without the “basing book,” is competent nevertheless as a part of the proof.